Citation Nr: 0635171	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-01 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic neuralgia of the left frontal and 
parietal area.

3.  Entitlement to an initial compensable evaluation for 
post-traumatic headaches (migraine).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1959 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to a bilateral 
eye disability, post-traumatic neuralgia of the left frontal 
and parietal area, and post-traumatic headaches.  

In January 2001, the RO granted service connection for post-
traumatic neuralgia and post-traumatic headaches.

In a VA form 9 received in October 2001, the veteran wrote 
that he "was not given a correct evaluation of my claim."  
In September 2002, the veteran's representative wrote that 
the issues on appeal included entitlement to increased 
ratings for post-traumatic headaches and neuralgia.  The 
October 2001 statement appears to be a notice of disagreement 
with the initial evaluation for those disabilities, and the 
representative's statement appears to confirm the intention 
to appeal the initial evaluations.  A statement of the case 
has not yet been issued.

In October 2002, the Board undertook additional development 
of the veteran's eye claim.  The United States Court of 
Appeals for the Federal Circuit subsequently invalidated the 
regulations authorizing the Board to develop claims.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In August 2003, a unit of 
the Board remanded the claim for completion of the 
development it had undertaken.  The requested development has 
been completed, to the extent possible, and the appeal has 
been returned to the Board.  

The entitlement to higher initial ratings for post-traumatic 
neuralgia and headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence relating a current eye 
disorder to a disease or injury in service. 


CONCLUSION OF LAW

An eye disorder was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA is not applicable where further assistance would not aid 
the veteran in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision for the first two issues in this in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating these claims.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006); see Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

VA has taken steps to remedy the lack of preadjudication VCAA 
notice.  The veteran was provided with VCAA notice by letter 
dated in January 2005.  This letter told the veteran what 
evidence was needed to substantiate the claim for service 
connection for an eye disability.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  This letter also 
notified the veteran that he should submit any relevant 
evidence in his possession.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in February 
2006, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The veteran was provided with information regarding the 
assignment of an effective date and the assignment of a 
percentage rating in an April 2006 letter.  His claim has not 
been readjudicated since that time.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information in a timely fashion cannot possibly result in any 
harm to his claim.  The denial of his claim also means that a 
percentage rating will not be assigned, thus that element of 
Dingess notice is not implicated in this case.  38 U.S.C.A. 
§ 1311 (West 2002 & Supp. 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  

Multiple attempts have been made to obtain the veteran's 
service medical records, but these have been certified as 
unavailable.  

Where service medical records are unavailable, the Board has 
a heightened duty to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision.  Cromer v. 
Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).

The veteran was scheduled for a VA examination but failed to 
report.  

The veteran was scheduled for a VA examination in February 
2005 that was to also provide opinions regarding the possible 
etiology of his current eye disabilities to the injury 
sustained in service.  A January 2005 letter notified him of 
the consequences of failing to report for a VA examination.  
However, the veteran failed to report for his scheduled 
examination.  He has not provided a reason for failing to 
report, and he has not asked that his examination be 
rescheduled.  

Instead, the veteran submitted a statement in April 2005, 
noting that he had received outpatient treatment at a VA 
facility in February and March to evaluate his eye 
complaints.

A May 2005 letter asked the veteran if he was interested in 
having his examination rescheduled, but the veteran did not 
reply to this letter.  There is no indication that the 
veteran failed to receive either of these notices, and the 
Board notes that the May 2005 letter was mailed to the 
veteran's most recent address, which was supplied by him as 
recently as April 2005.  The veteran was notified of the 
consequences of failing to report to a VA examination in a 
January 2005 letter.  Therefore, as the veteran did not 
report for the scheduled examination, the Board will rate 
this claim based on the evidence of record.  38 C.F.R. § 
3.655.  

The VA treatment records identified by the veteran have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The veteran contends that he has developed a bilateral eye 
disability as a result of an injury sustained during active 
service.  He testified at a July 2000 hearing that he was hit 
in the head between the eyes with a bottle during service 
while stationed in Germany.  This resulted in swelling of the 
eyes to such an extent that the left eye was swollen shut, 
and the veteran was admitted to a hospital.  The veteran 
notes that service connection has been established for other 
residuals of this injury such as headaches and neuralgia.  He 
argues that he has experienced sporadic blurriness of the 
eyes ever since this incident and he believes that these 
symptoms are becoming more severe.

Service connection will be granted for a current disability 
resulted from an injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 496-97.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in questions.  Id. 

The Board notes that the veteran's service medical records 
are unavailable and are presumed to have been destroyed.  An 
April 1999 letter from the RO certifies that all procedures 
for obtaining the service medical records have been correctly 
followed.  In addition, an attempt to obtain morning reports 
from the Surgeon General and two attempts to obtain hospital 
records from the National Personnel Records Center (NPRC) 
have been unsuccessful.  

The post service medical evidence includes October 1989 
records from a private doctor.  The veteran reported pain in 
the inner corner of the left eye.  On examination, the inner 
corner of the left eye was sore to the touch.  The veteran 
reported that he had been hit between the eyes in 1961 during 
military service.  

The veteran underwent a VA examination of the eyes in 
September 1998.  The examiner noted that the veteran had a 
history of a trauma to the left eye and face.  He reported 
intermittent blurring of the vision in the left eye for about 
two years.  These episodes occurred about four times per 
week.  The episodes would last about two to three minutes and 
clear after several blinks.  

On examination, the veteran's best corrected distance 
acuities were 20/20 bilaterally.  The peripheral fields were 
full to confrontation testing in both eyes.  A slit lamp 
examination revealed a clear cornea in both eyes and clear 
lens in both eyes.  There were drusen within the macular 
areas of both eyes.  There was also paving stone degeneration 
in the inferior periphery of the left eye.  The diagnoses 
were presbyopia which had been uncorrected and probably 
accounted for the veteran's complaint of intermittent 
blurriness of vision, and macular drusen in both eyes.  

VA treatment records reflect that the veteran was seen from 
February 2005 to May 2005 for several complaints, including 
complaints related to his eyes.  February 2005 records 
indicate that the veteran had a history of being hit in the 
head with a bottle during service.  He was positive for a 
history of floaters of the eyes.  His family history was 
positive for a history of macular degeneration.  On 
examination, the veteran had uncorrected visual acuity for 
distance of 20/30+ for the right eye and 20/25- for the left 
eye.  

His corrected visual acuity was 20/20 for each eye.  
Confrontational visual fields were full to finger counting.  
A slit lamp examination showed that the right eye was normal, 
but that there were corneal scars of the left eye.  At the 
completion of the examination, the impressions/assessments 
included peripheral corneal scars of the left eye.  Another 
assessment was a history of a trauma to the middle of the 
forehead with swelling to the left eye for quite some time.  

This same assessment further stated that currently the visual 
field showed scattered defects of the right and left eye.  
The assessments also included macular degeneration without 
decrease in visual acuity, and mild bilateral cataracts 
without decrease in visual acuity.  March 2005 follow up 
records include the same impression/assessments, but stated 
that the veteran had been educated about these findings.  

Regarding the three elements for service connection, current 
eye disabilities are well documented in the VA outpatient 
treatment and examination records.  These records show that 
the veteran has corneal scars of the left eye, bilateral 
visual field defects, macular degeneration, bilateral 
cataracts.  

Although the veteran's service medical records are missing, 
he has provided credible evidence regarding the nature of his 
injury in service.  In addition, he has submitted a "buddy" 
statement from a friend in the military who had seen him 
shortly after his injury.  Furthermore, the veteran provided 
a similar history to a private doctor ten years before 
seeking VA benefits.  Service connection has been established 
for two other disabilities as a result of this injury.  
Therefore, the Board accepts that the veteran sustained a 
head injury in service as a result of a bottle that struck 
him between his eyes.  The element of an in-service injury 
is, thus, satisfied.

The remaining question is whether there is a link between any 
current eye disability and the injury in service.  

The veteran has not reported a continuity of eye 
symptomatology since the head injury in service.  As a lay 
person he is not competent to express an opinion as to the 
medical causes of his current eye disabilities.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The February 2005 VA medical records include an assessment of 
a history of a trauma in the middle of the forehead during 
service.  In the next sentence the examiner noted scattered 
defects of the right and left eye.  The examiner did not; 
however, explicitly or implicitly link the visual field 
defects to the trauma. 

The veteran has thwarted VA's efforts to clarify the 
relationship between current eye disabilities and service by 
refusing to appear for VA examinations.  As a result, the 
Board is left with a record that contains no competent 
evidence linking a current eye disability to service, 
including the in-service head injury.  In the absence of such 
evidence, the evidence weighs against the claim.  Reasonable 
doubt does not arise, and the claim is denied.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied. 


REMAND

A statement of the case was not issued in response to the 
notice of disagreement with the initial ratings for post-
traumatic neuralgia and headaches.  These issues must be 
remanded to the RO for the issuance of such a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The case is remanded for the following:

The AMC or RO should issue a statement of 
the case on the issues of entitlement to 
an initial evaluation in excess of 10 
percent for post-traumatic neuralgia of 
the left frontal and parietal area; and 
to an initial compensable evaluation for 
post-traumatic headaches (migraine).  The 
Board will further consider these issues 
only if the veteran or his representative 
submit a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


